DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with the requirements of 37 CFR 1.822 and/or 1.823, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated 03/02/2021.

Required response – Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 

Election/Restrictions
Applicant’s election without traverse of Group III, claims 25-33 and 45-47, in the reply filed on 02/24/2021 is acknowledged.
Claims 1-24, 34-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2021.



Priority
119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 62/290187 and 62/290209, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applications ‘187 and ‘209 fail to recite aptamers linked to P1 stem of twister ribozyme. Therefore effective filing date for instant claims 25-33 and 45-47 is a filing date of PCT/US17/16303, 02/02/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27, 29, 31-33 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felletti et al (Methods in Molecular Biology, January 2016, Chapter 19, pages 225-239, cited from IDS) and in further view of Roth et al (Nature Chemical Biology, 2014, vol.10: 56-60, cited from IDS) and Huang et al (US 2013/0004980, January 2013, cited from IDS).
Felletti et al teach development of ligand-controlled twister ribozymes that enable conditional control of gene expression by adding an aptamer to the ribozyme (see page 228). Felletti et al teach that twister ribozyme has several potential sites for modification by aptamer such as P1, P3, P5 stems (see last paragraph on page 227) and demonstrate examples of aptamer modification at P1 stem of ribozyme (see Figure 2), noting that the presence of P1 stem is essential for ribozyme activity (see last paragraph on page 227). Felletti et al give examples of small ligand, such as theophylline, aptamers to be used (see page 229).
Felletti et al do not teach overlap in structure of P1 stem and aptamer as in instant claim 25, or twister ribozyme being from Nasonia vitripennis, or specific lengths of P1 stem and 
Roth et al teach that twister ribozyme is found in parasitic wasp Nasonia vitripennis (see Figure 3).
Huang et al teach that adenoviral vectors can be used for expression of riboswitches (see paragraphs [0101-0102]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the present invention to add an aptamer to 3’ or 5’ end of twister ribozyme such as taught by Roth et al, so that P1 stem of ribozyme is fully or partially part of such aptamer based on teachings of Felletti et al and express it through adenoviral vector taught by Huang et al. One of the ordinary skill in the art would be motivated to do so to create a riboswitch for gene expression control, which would shift balance to aptamer formation upon ligand binding and disruption of twister ribozyme, allowing gene expression, or towards formation of ribozyme in the absence of ligand, disrupting gene expression, based on teaching of Felletti et al that the presence of P1 stem is essential to ribozyme activity. It would be a matter of routine optimization to define the lengths of stems overlap, or P1 stem lengths of ribozyme and aptamer. Further, one of the ordinary skill in the art would be motivated to express such system using adenoviral vector based on teaching of Huang et al that such vectors can be used for riboswitch expression.

Allowable Subject Matter
s 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635